By the Court.
The only contention of the defendant, in this action of tort to recover compensation for personal injuries sustained by the plaintiff through his negligence, is that as matter of law the plaintiff was not in the exercise of due care or was guilty of contributory negligence. There was evidence tending to show that the plaintiff on the afternoon of a fair day while returning from a funeral started to cross a street, others being in front and still others behind her, looked in the direction from which the defendant came, where her vision was unobstructed for three hundred feet or more, and saw no automobile approaching; that as the plaintiff with her group neared the further side of the street her companions ran and reached the sidewalk in safety but she stepped back to let the defendant’s automobile, then almost upon her, pass in front of her and was struck by it and injured. Plainly the case was for the jury.

Exceptions overruled.